Case 3:20-mj-00127-RWT Document 22-4 Filed 11/16/20 Page 1of2 PagelD #: 83

Non-Aggression Principle (NAP)

The Non-Aggression Principle is the governing
ethic of all conduct within Team Panhandle and
its subsidiary groups.

The Non-Aggression Principle as it applies to
Team Panhandle is defined as such:

“Ageression is inherently illegitimate.”

aggression (n.): initiation of a coercive relationship

coerce (v.): to achieve by force or threat

In more simple terms:

-We DO NOT incite violence.

-We DO NOT initiate application of force.

- We DO NOT act in an any violent offensive ca-
pacity.

- All activities within Team Panhandle and its
subsidiary groups are conducted with the intent
to more effectively Defend our life, liberty, pro-
perty and posterity as is our right as United States
American Citizens.

WHY is the NAP so important for us?

Let’s be real. True friends of liberty these days
are generally (to some extent) of the ‘Everyone is
fed’ mindset. It is a logical and understandable
response in this age where our fellow Americans
are getting persecuted and in many cases killed
for victimless ‘crime’ at such an increasingly
common rate. But the result of this response is a
‘scattering’ of the same demographic that most
diligently upholds traditional American Values as
set forth by our founding fathers. And that fractu-
ring _is bad because the basic law of averages
Case 3:20-mj-00127-RWT Document 22-4 Filed 11/16/20 Page 2 of 2 PagelD #: 84

shows us that there is strength in numbers,

The Solution to that obstacle?

To build a local network of liberty allies that is
impervious to any negative legal repercussion of
any kind. And the best part is it’s incredibly easy:

1.) When you conduct yourself within or on be-
half of Team Panhandle, you are doing so in ac-
cordance with the Non-Aggression Principle as
defined above.

2.) You will not be in possession of anything

deemed to be illegal by state or federal law
If you conduct yourself in accordance with the

Non-Aggression Principle and you find yourself
in danger as a result of such conduct, your bois
WILL back you.
